DISMISS and Opinion Filed November 10, 2021




                                            S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00749-CV

                         JEFFREY ALLEN KRAUSE, Appellant
                                      V.
                              JASON CHEN, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-01778-2021

                             MEMORANDUM OPINION
                         Before Justices Schenck, Smith, and Garcia
                                Opinion by Justice Schenck
        It is well-settled that an appeal may only be taken from a final judgment that

disposes of all parties and claims or an interlocutory order as authorized by statute.

See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). The

appealed order here, the trial court’s order reinstating the case1 and for writ of

possession, is neither.

        Seemingly recognizing that, appellant moved for permission from the trial

court to appeal the order under Texas Civil Practice and Remedies Code section


    1
      The case was abated due to appellant filing for bankruptcy and was reinstated after the bankruptcy
court granted relief from the automatic stay imposed by section 362 of the bankruptcy code. See 11 U.S.C.
§ 362.
51.014(d) which provides for an appeal from an otherwise unappealable

interlocutory order when the trial court grants permission and the order involves, in

part, a controlling question of law as to which a substantial ground for difference of

opinion exists. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d). Because the

record before us did not reflect the trial court had granted permission,2 we questioned

our jurisdiction over the appeal and directed appellant to file a letter brief addressing

our concern no later than October 11, 2021. Although we cautioned that failure to

comply could result in the appeal being dismissed without further notice, appellant

has not complied and appellee has now moved to dismiss the appeal for want of

jurisdiction and for failure to comply with a court directive. See TEX. R. APP. P.

42.3(a),(c). We grant the motion and dismiss the appeal. See id. 42.3(a),(c).




                                                       /David J. Schenck/
                                                       DAVID J. SCHENCK
                                                       JUSTICE

210749F.P05




    2
     Once a trial court grants permission, the party seeking to appeal must petition the court of appeals for
permission to appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f); TEX. R. APP. P. 28.3(a).
                                                    –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JEFFREY ALLEN KRAUSE,                       On Appeal from the County Court at
Appellant                                   Law No. 6, Collin County, Texas
                                            Trial Court Cause No. 006-01778-
No. 05-21-00749-CV         V.               2021.
                                            Opinion delivered by Justice
JASON CHEN, Appellee                        Schenck, Justices Smith and Garcia
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Jason Chen recover his costs, if any, of this appeal
from appellant Jeffrey Allen Krause.


Judgment entered November 10, 2021.




                                      –3–